Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

AMENDMENT NO. 3 TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of
December 17, 2009 (this “Agreement”), among X-RITE, INCORPORATED, a Michigan
corporation, and successor by merger to OTP, Incorporated, X- Rite Ma,
Incorporated, Monaco Acquisition Company, Holovision Acquisition Company and
Pantone India, Inc. (the “Company”), X-RITE GLOBAL, INCORPORATED, a Michigan
corporation (“X-Rite Global”), X-RITE HOLDINGS, INC., a Michigan corporation
(“X-Rite Holdings”), XR VENTURES, LLC, a Michigan limited liability company (“XR
Ventures”), GRETAGMACBETH, LLC, a Delaware limited liability company
(“GretagMacbeth”), PANTONE LLC, a Delaware limited liability company, formerly
known as Pantone, Inc., a Delaware corporation (“Pantone”), PANTONE ASIA, INC.,
a Delaware corporation (“Pantone Asia”), PANTONE GERMANY, INC., a Delaware
corporation “Pantone Germany”), PANTONE JAPAN, INC., a Delaware corporation
(“Pantone Japan”), PANTONE U.K., INC., a Delaware corporation (“Pantone UK”),
the other Persons party hereto that are designated as a “Credit Party” on the
signature pages hereof (such Persons, together with the Company, X-Rite Global,
X-Rite Holdings, XR Ventures, GretagMacbeth, Pantone, Pantone Asia, Pantone
Germany, Pantone Japan and Pantone UK are referred to herein each individually
as a “Credit Party” and collectively as the “Credit Parties”), FIFTH THIRD BANK,
an Ohio banking corporation, and successor by merger to Fifth Third Bank, a
Michigan banking corporation (in its individual capacity, “Fifth Third”), as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) for certain
financial institutions from time to time party thereto (each a “Lender” and
collectively the “Lenders”), and the other LENDERS signatory hereto.

WITNESSETH:

WHEREAS, the Company, the other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain First Lien
Credit and Guaranty Agreement dated as of October 24, 2007 (as the same has been
amended pursuant to that certain (a) Forbearance Agreement and Consent, Waiver
and Amendment No. I to First Lien Credit and Guaranty Agreement dated as of
August 20, 2008, and (b) Consent and Amendment No. 2 to First Lien Credit and
Guaranty Agreement and Amendment No. 1 to Pledge and Security Agreement (First
Lien) dated as of August 18, 2009, is currently being amended, and may further
be amended, amended and restated, extended, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein shall have the meanings ascribed thereto in the
Credit Agreement);

WHEREAS, pursuant to the Credit Agreement, (a) the Lenders have agreed to make,
and have made, certain Loans and other extensions of credit to the Company, and
(b) each Credit Party (other than the Company) has guaranteed all existing and
future Obligations of the Company and the other Credit Parties;

WHEREAS, the Company and the other Credit Parties have requested that the
Administrative Agent and the Requisite Lenders amend the Credit Agreement in
certain respects, in each case in accordance with the terms and subject to the
conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, the Agents and Lenders agree to accommodate such requests of the
Company and the other Credit Parties, in each case on the terms and subject to
the conditions herein set forth.

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Amendments to Credit Agreement. Effective as of the Third Amendment
Effective Date, and in reliance on the representations and warranties of the
Company set forth in this Agreement and in the Credit Agreement, as amended
hereby, the Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following defined term and its definition in the correct alphabetical order:

“Sterling” means the lawful money of the United Kingdom.

(b) Section 1 of the Credit Agreement is hereby further amended by adding a new
Section 1.4 thereto immediately following Section 1.3 thereof as follows:

“1.4 Currency Fluctuations. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by the Company or any of its
Subsidiaries or the Issuing Bank. Any such determination or redetermination by
the Administrative Agent shall be conclusive and binding for all purposes,
absent demonstrable error. No determination or redetermination by any Lender or
the Company or any Subsidiary of the Company and no other currency conversion
shall change or release any obligation of the Company, any Subsidiary of the
Company or of any Lender or Issuing Bank (other than the Administrative Agent)
under any Credit Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted
(in each case, as required pursuant to the terms of this Agreement). In addition
to all payment requirements of the Company and the Lenders set forth in this
Agreement, if, on any date of determination, the Administrative Agent determines
that as a result of the currency conversion described above (a) the Total
Utilization of Revolving Commitments exceeds the aggregate Revolving Commitments
then in effect or (b) the total Letter of Credit Usage exceeds the Letter of
Credit Sublimit, then (i) the Administrative Agent shall give notice thereof to
the Company and the Lenders and (ii) within one (1) Business Day thereafter, the
Company shall either (x) in the case of clause (a) above, repay or prepay
Revolving Loans in accordance with this Agreement in an aggregate principal
amount such that, after giving effect thereto, the Total Utilization of
Revolving Commitments shall not exceed the total Revolving Commitments then in
effect or (y) in the case of clause (b) above, cash collateralize the
outstanding Letters of Credit in an amount in Dollars equal to the amount by
which the Letter of Credit Usage exceeds the Letter of Credit Sublimit on terms
reasonably

 

2



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent (which such cash collateral shall be
held by the Administrative Agent until such time as the Administrative Agent
determines in its sole discretion that the Letter of Credit Usage no longer
exceeds the Letter of Credit Sublimit). The Administrative Agent may set up
appropriate mechanisms to round up or down or otherwise round up or down amounts
hereunder to the nearest higher or lower amount and may determine reasonable de
minimis payment thresholds. In the event the Issuing Lender has honored any draw
under any Letter of Credit issued in a currency other than Dollars, the Company
shall reimburse the Issuing Lender in accordance with the terms set forth herein
in the currency of such drawing or, solely if agreed to by the Issuing Lender,
in Dollars.”

(c) Section 2.4(a)(i) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof

“(i) each Letter of Credit shall be denominated in Dollars, Sterling or any
other currency that (w) has been agreed to by the Administrative Agent acting in
its sole discretion, (x) is readily available, (y) is freely traded and (z) is
convertible into Dollars in the international interbank market;”

Section 2. Conditions to Effectiveness of this Agreement. Notwithstanding
anything to the contrary set forth herein, this Agreement shall become effective
upon satisfaction in a manner reasonably satisfactory to the Administrative
Agent of each of the following conditions:

(a) the delivery to the Administrative Agent of this Agreement executed by each
Credit Party, the Administrative Agent and the Requisite Lenders;

(b) the accuracy of the representations and warranties contained in Section 3
hereof; and

(c) no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.

The “Third Amendment Effective Date” shall mean the first date on which each of
the conditions set forth in this Section 2 have been satisfied.

Section 3. Representations and Warranties.

To induce the Agents and the Lenders to enter into this Agreement, each Credit
Party hereby represents and warrants to the Agents and Lenders that as of the
date hereof:

(a) each of the representations and warranties made by such Credit Party
contained in the Credit Documents are true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of such
date, except to the extent such representation or warranty expressly relates to
an earlier date (in which case, such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifiers contained therein) as of such earlier date);

 

3



--------------------------------------------------------------------------------

(b) such Credit Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement and the Credit Agreement, as amended hereby;

(c) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action by such Credit Party;

(d) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated by this Agreement and the Credit Agreement, as
amended hereby, do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to the Company or any of its
Subsidiaries, any of the Organizational Documents (including, without
limitation, the Certificate of Designations) of the Company or any of its
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on the Company or any of its Subsidiaries, except, to the
extent that any such violations could not singly or in the aggregate reasonably
be expected to have a Material Adverse Effect; (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Company or any of its Subsidiaries, except
to the extent that any such conflicts, breaches or defaults could not singly or
in the aggregate reasonably be expected to have a Material Adverse Effect;
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Company or any of its Subsidiaries; or (iv) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of Company or any of its
Subsidiaries, except for such approvals or consents that were obtained on or
before the date hereof and disclosed in writing to the Administrative Agent
except for any such approvals or consents the failure of which to obtain could
not singly or in the aggregate reasonably be expected to have a Material Adverse
Effect;

(e) this Agreement and the Credit Agreement, as amended hereby, each constitute,
the legal, valid and binding obligation of such Credit Party, enforceable
against such Person in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability;

(f) no Default or Event of Default presently exists.

Section 4. Reference and Effect on the Credit Documents.

(a) On and after the Third Amendment Effective Date each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’ or words of like import
referring to the Credit Agreement, and each reference in the Notes and the other
Credit Documents to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended or otherwise modified hereby.

(b) The Credit Agreement and each of the other Credit Documents, as specifically
amended or otherwise modified by this Agreement, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.

 

4



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agents under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents. The Credit
Agreement and the other Credit Documents are in full force and effect and are
hereby in all respects ratified and confirmed.

(d) Except as expressly set forth herein, nothing contained in this Agreement
and no action by, or inaction on the part of, any Lender or the Agent shall, or
shall be deemed to, directly or indirectly constitute a consent to or waiver of
any past, present or future violation of any provisions of the Credit Agreement
or any other Credit Document.

(e) This Agreement is a Credit Document.

Section 5. GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) SUBMISSION TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 6. Miscellaneous.

(a) Consent of Guarantors. Each of the Guarantors of the Obligations of the
Company under the Credit Agreement that is a party to this Agreement hereby
(a) consents to the terms and provisions hereof, (b) acknowledges that
notwithstanding the execution and delivery hereof, the obligations of each of
such Guarantor are not impaired or affected and its Guaranty continues in full
force and effect, and (c) ratifies, confirms and reaffirms its Guaranty and each
of the Credit Documents to which it is a party.

 

5



--------------------------------------------------------------------------------

(b) Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent such Credit Party granted liens on
or security interests in any of its property pursuant to any such Credit
Document as security for or otherwise guaranteed the Company’s Obligations under
or with respect to the Credit Documents, ratifies and reaffirms such guarantee
and grant of security interests and liens and confirms and agrees that such
security interests and liens hereafter secure all of the Obligations as amended
hereby.

(c) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Agreement is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
any Agent or any Lender arising under the Credit Agreement, any of the other
Credit Documents or applicable law. The failure of any Agent or any Lender at
any time or times hereafter to require strict performance by any Credit Party or
any other Person obligated under any Credit Document of any of the respective
provisions, warranties, terms and conditions contained herein or therein shall
not waive, affect or diminish any right of such Person at any time or times
thereafter to demand strict performance thereof, and no rights of any Agent or
any Lender hereunder shall be deemed to have been waived by any act or knowledge
of such Person, or any of its agents, attorneys, officers or employees, unless
such waiver is contained in an instrument in writing signed by an authorized
officer of such Person and specifying such waiver. Except as otherwise expressly
set forth herein, no waiver by any Agent or any Lender of any of its rights or
remedies shall operate as a waiver of any other of its rights or remedies or any
of its rights or remedies on a future occasion at any time and from time to
time. All terms and provisions of the Credit Agreement and each of the other
Credit Documents remain in full force and effect, except to the extent expressly
modified by this Agreement.

(d) Execution in Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Agreement by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Agreement signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(e) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.

(f) No Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender shall have rights hereunder or be entitled to rely on this
Agreement, and all third-party beneficiary rights are hereby expressly
disclaimed.

 

6



--------------------------------------------------------------------------------

(g) Section Titles. The section and subsection titles contained in this
Agreement are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Agents and the Lenders, on the one hand, and the Credit Parties on
the other hand. Any reference in this Agreement to any “Section” refers, unless
the context otherwise indicates, to a section of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY: X-RITE, INCORPORATED, a Michigan corporation, and successor by
merger to OTP, Incorporated, X-Rite Ma, Incorporated, Monaco Acquisition
Company, Holovision Acquisition Company and Pantone India, Inc., as the Company
By:  

/s/ Rajesh K. Shah

Name:   Rajesh K. Shah Its:   Chief Financial Officer OTHER CREDIT PARTIES:

X -RITE GLOBAL, INCORPORATED, a Michigan corporation

X-RITE HOLDINGS, INC., a Michigan corporation

XR VENTURES, LLC, a Michigan limited liability company

GRETAGMACBETH LLC, a Delaware limited liability company

PANTONE LLC, a Delaware limited liability company

PANTONE ASIA, INC., a Delaware corporation

PANTONE GERMANY, INC., a Delaware corporation

PANTONE JAPAN, INC., a Delaware corporation

PANTON U.K., INC., a Delaware corporation

By:  

/s/ Rajesh K. Shah

Name:   Rajesh K. Shah Its:   Chief Financial Officer

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGENTS AND LENDERS: FIFTH THIRD BANK, an Ohio banking corporation, and successor
by merger to Fifth Third Bank, a Michigan banking corporation, as Administrative
Age9n, Collateral Agent and a Lender By:  

/s/ Scott R. DeMeester

Name:   Scott R. DeMeester Title:   Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): PNC Bank, National Association, successor to National City
Bank, as a Lender By:  

/s/ Arthur F. Gray

Name:   Arthur F. Gray Title:   Senior Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): GE Business Financial Services Inc. (formerly known as Merrill
Lynch Businessfinancial Services Inc,) By:  

/s/ Sandra Horn

Name:   Sandra Horn Title:   Its Duly Authorized Signatory General Electric
Capital Corporation By:  

/s/ Sandra Horn

Name:   Sandra Horn Title:   Its Duly Authorized Signatory

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Bank of America,

 

as a Lender

By:  

/s/ David Edwards

Name:   David Edwards Title:   Senior Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): GOLUB CAPITAL MANAGEMENT CLO 2007-1, LTD

By: GOLUB CAPITAL MANAGEMENT LLC, as Collateral Manager

 

as a Lender

By:  

/s/ Michael Loehrke

Name:   Michael Loehrke Title:   Designated Signatory

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): GOLUB CAPITAL SENIOR LOAN OPPORTUNITY FUND, LTD.

By: GOLUB CAPITAL INCORPORATED, as Collateral Manager

 

as a Lender

By:  

/s/ Michael Loehrke

Name:   Michael Loehrke Title:   Designated Signatory

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):     AMMC CLO III, Limited       By:   American Money
Management, Corp.   as Collateral Manager By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):     AMMC CLO IV, Limited       By:  

American Money Management, Corp.

as Collateral Manager

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):     AMMC CLO V, Limited       By:  

American Money Management, Corp.

as Collateral Manager

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):     AMMC CLO VI, Limited       By:  

American Money Management, Corp.

as Collateral Manager

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):     AMMC VIII, Limited       By:  

American Money Management, Corp.

as Collateral Manager

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written,

 

LENDERS Cont’d:

Bank of the West,

 

as a Lender

By:  

/s/ Sidney Jordan

Name:   Sidney Jordan Title:   Vice President

Amendment No. 3 to First Lien Credit and Guaranty Agreement